Summary prospectus supplement July 9 , 2010 Putnam Global Sector Fund Summary Prospectus dated March 31, 2010 The second paragraph is deleted in its entirety and replaced with the following disclosure: The funds prospectus and SAI, both dated 3/31/10, as supplemented from time to time, are incorporated by reference into this summary prospectus. The section Your funds management is deleted in its entirety and replaced with the following disclosure: Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Portfolio Manager, portfolio manager of the fund since 2010 Tim Codrington, Portfolio Manager, portfolio manager of the fund since 2010 Steven Curbow, Portfolio Manager, portfolio manager of the fund since 2010 Vivek Gandhi, Portfolio Manager, portfolio manager of the fund since 2010 George Gianarikas, Portfolio Manager, portfolio manager of the fund since 2010 David Morgan, Portfolio Manager, portfolio manager of the fund since 2010 John Morgan, Portfolio Manager, portfolio manager of the fund since 2010 Ferat Ongoren, Portfolio Manager, portfolio manager of the fund since 2010 Nathaniel Salter, Portfolio Manager, portfolio manager of the fund since 2010 Walter Scully, Portfolio Manager, portfolio manager of the fund since 2010 Chris Stevo, Portfolio Manager, portfolio manager of the fund since 2010 Michael Yogg, Portfolio Manager, portfolio manager of the fund since 2010 262738-7/10
